 Case 2:16-cv-05376-DSF-PLA Document 107 Filed 05/05/20 Page 1 of 3 Page ID #:1309



1    DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
2    MARY BUTLER, Chief, International Unit
     WOO S. LEE, Deputy Chief, International Unit
3    BARBARA Y. LEVY, Trial Attorney
     JOSHUA L. SOHN, Trial Attorney
4    JONATHAN BAUM, Sr. Trial Attorney
     Criminal Division
5    United States Department of Justice
      1400 New York Avenue, N.W., 10th Floor
6     Washington, D.C. 20530
      Telephone: (202) 514-1263
7     Email: Woo.Lee@usdoj.gov
8    NICOLA T. HANNA
     United States Attorney
9    STEVEN R. WELK
     Assistant United States Attorney
10   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (CBN: 274184)
11   MICHAEL SEW HOY (CBN: 243391)
     Assistant United States Attorneys
12   Asset Forfeiture Section
      312 North Spring Street, 14th Floor
13     Los Angeles, California 90012
      Telephone: (213) 894-3391/3314
14    Facsimile: (213) 894-0142
      Email: John.Kucera@usdoj.gov
15         Michael.R.Sew.Hoy@usdoj.gov
16   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
17
18                                UNITED STATES DISTRICT COURT
19                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
21   UNITED STATES OF AMERICA,                    No. 2:16-CV-5376-DSF (PLAx)

22               Plaintiff,
                                                  STIPULATION AND REQUEST TO LIFT
23        v.                                      STAY FOR PURPOSE OF FILING
                                                  STIPULATION FOR CONSENT JUDGMENT
24   REAL PROPERTY LOCATED IN NEW                 OF FORFEITURE, AND LODGING
     YORK, NEW YORK,                              [PROPOSED] CONSENT JUDGMENT OF
25                                                FORFEITURE
                Defendant.
26                                                [[Proposed] order lifting stay lodged concurrently
                                                   herewith]]
27   212 WEST 18TH STREET LLC, ATLANTIC
     PROPERTY TRUST, GUARDIAN AD LITEM
28   FOR MINOR CHILDREN BENEFICIARIES,
     and BOARD OF MANAGERS OF THE
 Case 2:16-cv-05376-DSF-PLA Document 107 Filed 05/05/20 Page 2 of 3 Page ID #:1310



1    WALKER TOWER CONDOMINIUM, A/K/A
     RESIDENTIAL SECTION OF THE WALKER
2
     TOWER CONDOMINIUM,
3
                 Claimants.
4
5           Counsel for Plaintiff United States of America (the “government”) and Claimants 212 West 18th
6    Street LLC, Atlantic Property Trust, Minor Children Beneficiaries 1 through their guardian Safeya
7    Ahmed Kulaib Al Hameli (“S.A.K.A.”), and the Board of Managers of the Walker Tower
8    Condominium, a/k/a Residential Section of the Walker Tower Condominium, stipulate and request that
9    the stay in this action be lifted and that this case be restored to the Court’s active calendar.
10          On August 10, 2017, the government filed a motion to stay this civil forfeiture action pursuant
11   to 18 U.S.C. § 981(g)(1) (DN 57), which request was granted by the Court on September 13, 2017 (DN
12   62). The stay order applied to all proceedings except the filing of timely claims. (DN 62).
13   ///
14   ///
15
16
17
18
19
20
21
22
23
24
25
26
27
28
             1 Pursuant to Fed. R. Civ. P. 5.2 and Local Rule 5.2-1, the Minor Children Beneficiaries are
     identified by their initials Mo.Q., Ab.Q., Al.Q., and Ma.Q.

                                                            2
 Case 2:16-cv-05376-DSF-PLA Document 107 Filed 05/05/20 Page 3 of 3 Page ID #:1311



1           By this stipulation, the parties respectfully request that the stay of this action be lifted and that
2    this case be restored to the Court’s active calendar for the purpose of allowing the government to file a
3    stipulation and request for entry of consent judgment of forfeiture, and lodge a proposed consent
4    judgment. The proposed consent judgment, if entered, will be dispositive of this action.
5
6     Dated: May 5, 2020                               Respectfully submitted,
7
                                                       DEBORAH CONNOR
8                                                      Chief, MLARS

9                                                      NICOLA T. HANNA
                                                       United States Attorney
10
11                                                        /s/ Barbara Levy
                                                       JOHN J. KUCERA
12                                                     MICHAEL R. SEW HOY
13                                                     Assistant United States Attorneys

14                                                     BARBARA Y. LEVY
                                                       Trial Attorney, MLARS
15
16                                                     Attorneys for Plaintiff
                                                       UNITED STATES OF AMERICA
17
18    Dated: May 5, 2020                                 /s/(per e-mail confirmation)
                                                       PETER N. VILLAR
19                                                     SHARIE A. BROWN
                                                       Troutman Sanders LLP
20                                                     Attorneys for Claimants
21                                                     212 West 18th Street LLC, Atlantic Property Trust,
                                                       and Guardian Ad Litem for Minor Children
22                                                     Beneficiaries
23
                                                         /s/(per e-mail confirmation)
24    Dated: May 5, 2020                               DAVID KETTEL
25                                                     Theodora Oringher PC
                                                       Attorneys for Claimant
26                                                     Board of Managers of the Walker Tower
27                                                     Condominium, a/k/a Residential Section of the
                                                       Walker Tower Condominium
28



                                                           3
